DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Response to Amendment
2. The Amendment filed on September 16, 2022 has been entered. Claims 1, 3, 4, 9, 11, 12, 17, 19, and 20 have been amended. No claims have been added or cancelled. Thus, claims 1-20 are pending and rejected for the reasons set forth below. 


Claim Rejections - 35 USC § 101
3. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4. Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 1-20 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-8), a machine (claims 9-16), and a manufacture (claims 17-20), where the machine and manufacture are substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1.
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of detecting a communication session and then requesting approval from a user via a separate communication means for a transaction to be authorized based on authentication of a user by: 
detecting, by a secure transaction application, a communications session, wherein the communications session relates to a transaction, and wherein the communications session is one of: a voice call, or a video call;
receiving, by the secure transaction application, and during the communications session, an authorization request corresponding to the transaction, wherein the authorization request is received via a first communications channel that is different from a second communications channel used for the communications session;
causing display, in the secure transaction application, of a request to approve one or more goods or services to be purchased via the transaction;
receiving, by the secure transaction application and in response to the request, user input indicating whether the transaction is authorized; 
determining, by the secure transaction application and based on comparing one or more properties of the transaction to a threshold, whether to authenticate a user; and
in response to the user input and based on determining to authenticate the user, transmitting an authorization of the transaction, wherein the authorization of the transaction initiates payment for the transaction using payment information associated with the user. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., detecting a communication session and then requesting approval from a user via a separate communication means for a transaction to be authorized based on authentication of a user).  
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a “computing device” and “server” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0007] of the specification). Independent claim 9 and 17 are nearly identical to independent claim 1 and so the same analysis applies to those claims as well. Claim 9 contains additional elements such as a “processor” and “memory” that are merely be used to implement the abstract idea noted in claim 1. 
Dependent claims 2-8, 10-16, and 18-20 have all been considered and do not integrate the abstract idea into a practical application. Dependent claims 2, 10, and 18 recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the indication of the goods to be purchased is to be displayed on the application for the user to see. This is adding additional detail to the abstract idea in terms of presenting data for display to the user. Dependent claims 3, 11, and 19 recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe determining the identity of the user using a machine learning model and processing voice data from the user. This is adding additional detail to the abstract idea relating to authentication of the user based on the identity of the user. Dependent claims 4, 12, and 20 recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe determining the identity of the user by using facial algorithms. This is adding additional detail to the abstract idea relating to authorization of the transaction by verifying the user. Dependent claims 5 and 13 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe receiving merchant history data and comparting the transaction to the history of transaction data with the merchant and displaying the whether the transaction is similar to the previous ones associated with the particular merchant. This is merely adding additional detail to the abstract idea to compare the transaction to prior transaction data. Dependent claims 6 and 14 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the communications session is initiated by an application that is different than the secure transaction application. This is adding additional detail in that it describes that two separate applications are used for transaction authorization and communication. Dependent claims 7 and 15 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the server transmits the payment information to the computing device. This is adding additional detail to the abstract idea in that it describes the additional element (a “server”) that is transmitting payment information in order to conduct the transaction. Dependent claims 8 and 16 both recite nearly identical limitations that further define the abstract idea noted in claim 1 in that they describe that the secure transaction application receives the request to initiate a communication session and then a second application initiates the communication session as part of the computing device. This is adding additional detail to the abstract idea as it describes which applications pertain to the initiation of the communication session, which is used by the user to conduct a transaction. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea).


Response to Arguments
5. Applicant’s arguments filed on September 16, 2022 have been fully considered.  
Applicant’s arguments concerning the 35 U.S.C. §101 rejection of the claims, including supposed deficiencies in the rejection, are not persuasive. Applicant first argues that “[t]he claims are not in any way directed to ‘fundamental economic practices or principles and commercial or legal interactions’” and that the “claims are not directed to the transaction itself: rather, the claims focus on a computer-implemented communications process which improves the security of computer communications.” (See Applicant’s Arguments, p. 9). Although the claims do include limitations concerning communications, the heart of the invention deals with conducting a transaction which is clearly directed to the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions.” The use of these various communications is tangential and ancillary to the carrying out of a transaction that is the main focus of this invention. The last limitation of claim 1 shows this when it states that “in response to the user input and based on determining to authenticate the user of the computing device, transmitting, to the server, an authorization of the transaction, wherein the authorization of the transaction is configured to cause the server to initiate payment for the transaction using payment information associated with the user.” Thus, these claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
The Applicant next argues that “the present claims recite a practical implementation of any alleged abstract idea.” (See Applicant’s Arguments, p. 12). Examiner disagrees. Here, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). Applicant argues that there is a “unique configuration of the computing devices involved” in this invention and that is what integrates the abstract idea into a practical application. However, the use of multiple communication sessions to carry out a transaction using separate communication channels does not integrate the abstract idea into a practical application. These are no interactive elements in this invention. Instead, the system here is using various generic components to carry out various transfers of data to complete a transaction. Therefore, the claim is directed to an abstract idea. 
Applicant finally argues that the “claims amount to significantly more than any such abstract idea and are thereby directed to patent-eligible subject matter in compliance with 35 U.S.C. § 101.” (See Applicant’s Arguments, p. 12). However, the additional elements found in the claims, such as: a “computing device” and “server” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0007] of the specification). There is no unique and non-generic combination of functions here. The transmission of data to “detect” a “communications session” as well as “receiving an authorization request corresponding to the transaction” using a “communications channel” to then “authenticate a user of the computing device” is not a unique and non-generic combination of functions. These are all functions are that generic even when combined together in this fashion as the claims put forth. Therefore, the claims as a whole, do not amount to significantly more than the abstract idea itself. 


Prior Art Not Relied Upon
6. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
1. Ho et al. (U.S. Pat. No. 9,460,430) teaches methods and systems for conducting secure transactions over a phone call in which users can be prompted to confirm or approve the transaction prior to completion of the transaction itself.  


Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amit Patel whose telephone number is (313) 446-4902.  The examiner can normally be reached Mon - Thu 8 AM - 6 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 
/Amit Patel/
Examiner
Art Unit 3696

/SCOTT S TROTTER/Primary Examiner, Art Unit 3696